UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2033


ROBERT EL-BEY,

                 Plaintiff - Appellant,

          v.

CITY OF HAMPTON POLICE OFFICERS; OFFICER BOYD; OFFICER C.
FRAZIER; OFFICER T. JONES; CAPTAIN HAKE; SERGEANT WOOLASTON;
SERGEANT GAINER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:14-cv-00132-RAJ-TEM)


Submitted:   January 14, 2016              Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert El-Bey, Appellant Pro Se.        Everett Lewis Bensten,
Nicholas Foris Simopoulos, OFFICE OF THE CITY ATTORNEY, Hampton,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert    El-Bey   appeals   the   district   court’s   judgment

granting the Defendants’ motion to dismiss and dismissing his

complaint for failing to state a claim under Fed. R. Civ. P.

12(b)(6).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    El-Bey v. City of Hampton Police, No. 4:14-cv-

00132-RAJ-TEM (E.D. Va. Aug. 10, 2015).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2